Name: 97/100/CFSP: Council Decision of 20 January 1997 amending Decision 96/613/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: tariff policy;  trade policy;  technology and technical regulations;  defence
 Date Published: 1997-02-04

 Avis juridique important|31997D010097/100/CFSP: Council Decision of 20 January 1997 amending Decision 96/613/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 034 , 04/02/1997 P. 0001 - 0002COUNCIL DECISION of 20 January 1997 amending Decision 96/613/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (97/100/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council held at Lisbon on 26 and 27 June 1992,Having regard to Council Decision 96/613/CFSP of 22 October 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (1),Having regard to the Convention on the prohibition of the development, production, stockpiling and use of chemical weapons and on their destruction, opened for signature in Paris on 13 January 1993, to which all Member States are signatories,Whereas the lists of goods in Annexes I and IV to Decision 96/613/CFSP should be updated,HAS DECIDED AS FOLLOWS:Article 11. The list of dual-use goods in Annex I to Decision 96/613/CFSP, referred to in Article 1 of that Decision and in Article 3 (1) of Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (2), shall be amended in accordance with Annex I hereto.2. Annex IV to Decision 96/613/CFSP, referred to in Article 4 of that Decision and in Article 19 (1) (b) of Regulation (EC) No 3381/94, shall be amended in accordance with Annex II hereto.Article 2This Decision shall be published in the Official Journal.Article 3This Decision shall enter into force on the day of its publication.It shall apply from 29 April 1997.Done at Brussels, 20 January 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 278, 30. 10. 1996, p. 1.(2) OJ No L 367, 31. 12. 1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ No L 90, 21. 4. 1995, p. 1).ANNEX I Annex I to Decision 96/613/CFSP shall be amended as follows:1. After entry 1C350, insert on a new line after 'as follows`: the following:'NB: SEE ALSO 1C450.`2. After entry 1C354, insert the following new entry:'>TABLE>`ANNEX II Annex IV to Decision 96/613/CFSP shall be amended as follows:At the end of Annex IV, the following shall be inserted:'CHEMICAL WEAPONS CONVENTION>TABLE>`.